OFFICE OF THE ATTORNEY         GENERAL   OF TEXAG
                          AUFTIN




Honazabls Sam% E. Kilday, ~irmtor
Uotor TraneportstlonDivision
Railnxid Commiseion of Texas
Austin, Texae




          Ee rsoslved you
which is self-explaxWxwy

     granted laterat
     12148 to Grri




                                       t i~owauthbriaer

                              ,etioa%mqu this Opwator,
                            Porn&t tw dixldob end that
                           tfnet pralta be iesued In
                          or the transportationof
                       only, using three trueti, the
                       anspertetionof Farm &t%ohinstry
                       ip50nt, ~0upiag
                                    rim3ti2tittkh
Wonorable Jam3 3. ltllday,Yn@                    2


          &tlcle 811b, -Section6 (d) Of Veruon's &notated
sIvI.1xatutss, reads, in part, as f0110w3:
               9%3     %jilrOab       CoxdssIOn        IS beerehp given
     euL!orIty to iosue upon applicatlOnto thoae
     persoas         whcs   ~ieslre   to   en,~agca In   tho     bushx3s      cf
     transportlugfor hire eve: the h1gLwwayaof this
     Ztate, llverrtoak,  nohair, wool, milk, livestoak
     fee&stuffs,household:sooda, oil fIel% equip-,
     sent, an& used oftiae rumiture and el,ulpSent,
     timber when in It3 natural atate, fern m&in*
     erjjand grain s2eaIal peruits upon mah, term3,
     oon&ItIonsan& restrIctslouaa the Railroad
     Conmis3Ion  nag doew  proper, an& to mrtkerule3
     and re&atioaa gove:'nIn3euah o>eratIoha
     keepIn,gIn mind the protection of tho hIt@xweys
     and the safety of thetravelingpublla; . . .*
          The above artIale gIVC6 th6 TieIlroadCOw~li.5Sfon  t&a
authorityto Iseue the slaICperatits*upon enah tearma,aondi-
'tions,and m~trfations e3 the Railroad Cozvnlsslou   my deen
pro&ur, . . .- %e are oi the opinion that the XaIlr"oa&
CCEX&SS~OZIhe3 the authorItg uu@.erthe above article to
divide~suahpn interstateapaaial oommodity pennit. It nay
well be that the &IlmmS fiuommlseiou nay find it neoeosary,
in order to mora efieetlvelyrag&ate iuteratatespeaiaf.
c&o&Itg   notor carriera, to lesue separate pedtis to an
ay;plIaaht,whodet3Imm to .hauldifferent &mmoCU.tIesrather
than oa9bInIug th3 authority to haul several oom!xodItIoe   in
the "9   permit.
             NothIng In thle oplnlon shall be construe& BP hold-
in2 that any pev:tau,rim or ao~oration      oan hold eevaral
permits   without  eoqlyiq   with the prorfeions of the beotor
u"srrIerdat with respsat to the peyment of the neaeesary feea,
ate.,   whiah are prarequisitato the abtaiS5~ of eaallperait.
                                                     Yours     very   truly



    APPROVEDMAR21, 1940


    *&-